Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The amendment and the arguments filed on 7/12/22 have been considered and found persuasive.  
2.	The prior art, (U.S. PUBS No. 2018/0151452 Figures 11-17), a method for forming a gate-all-around structure, comprising: forming a plurality of a first type of semiconductor layers and a plurality of a second type of semiconductor layers alternately stacked over a fin, removing the second type of semiconductor layers; and forming a gate to wrap around the first type of semiconductor layers, but is silent with respect to the above teachings in combination with wherein the first type of semiconductor layers comprises a first semiconductor layer and a second semiconductor layer, and the first semiconductor layer has a thickness greater than that of the second semiconductor layer.
3. 	The prior art, (U.S. PUBS No. 2019/0172751 Figures 5-7), teaches a method for forming
a gate-all-around structure, comprising: forming a semiconductor stack over a semiconductor
substrate, wherein the semiconductor stack has a plurality of a first type of semiconductor layers
and a plurality of a second type of semiconductor layers stacked alternately; patterning the
semiconductor stack to form a fin; removing the second type of semiconductor layers to form a
first nanowire, a second nanowire over the first nanowire and a third nanowire over the second
nanowire, wherein a first space between the first nanowire, (second from the bottom #305), and
the second nanowire, (third from the bottom #305), is greater than a second space between the
second nanowire, (third from the bottom #305), and the third nanowire, (topmost #305); and
forming a gate, (#715), wrapping around the first nanowire, the second nanowire and the third
nanowire, but is silent with respect to the above teachings in combination with forming a dummy
gate stack across a portion of the fin; removing the dummy gate stack and the second type of
semiconductor layers to form a first nanowire, a second nanowire over the first nanowire and a
third nanowire over the second nanowire.
4. 	The prior art, (U.S. PUBS No. 2019/0172751 Figures 2A & 5-7), teaches a method for
forming a gate-all-around structure, comprising: forming first nanowire material stack and
second nanowire material stack over a top surface of a substrate, patterning the first nanowire
material stack and second nanowire material stack and the substrate to form semiconductor fins separated from each other by an isolation; selectively removing the first nanowire material
wherein the size of a first space, (the space between the second from the bottom #305 and the
third from the bottom #305), between a first layer of the second nanowire over the top surface
and a second layer of the second nanowire over the first layer of the second nanowire is different
from a second space, (the space between the third from the bottom #305 and the topmost #305),
between the second layer of the second nanowire and a third layer of the second nanowire over
the second layer of the second nanowire, but is silent with respect to the above teachings in
combination with forming a dummy gate orthogonally over the semiconductor fins; selectively
removing the first nanowire material not covered by the dummy gate thereby exposing a second
nanowire at a source/drain region; removing the dummy gate; and selectively removing the first
nanowire material previously covered by the dummy gate thereby exposing the second nanowire
at a channel region, wherein the size of a first space between a first layer of the second nanowire
over the top surface and a second layer of the second nanowire over the first layer of the second
nanowire is different from a second space between the second layer of the second nanowire and a
third layer of the second nanowire over the second layer of the second nanowire.
5.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/29/22